Case 2:20-cv-02600-SHL-cgc Document 88 Filed 12/10/20 Page 1 of 1                     PageID 663




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

 FUSION ELITE ALL STARS, et al.,                   )
                                                   )
        Plaintiffs,                                )
 v.                                                )          No. 2:20-cv-02600-SHL-cgc
                                                   )
 VARSITY BRANDS, LLC, et al.,
                                                   )
        Defendants.                                )

         ORDER GRANTING JOINT MOTION FOR LEAVE TO EXCEED PAGE
                                LIMIT


       Before the Court is the Parties’ Joint Motion for Leave to Extend Page Limits, filed

December 9, 2020. (ECF No. 87.) In support of the Motion, the Parties note that they plan to

file consolidated briefing on two pending Motions to Dismiss, (ECF Nos. 83, 84). Thus, rather

than submit two 20-page briefs in opposition and two 10-page reply briefs, the parties seek to file

one 32-page brief in opposition and one 16-page reply, lowering the overall number of pages

allotted. Finding good cause, the Court GRANTS the Parties leave to exceed the page limits in

their consolidated briefings. Plaintiffs may file a Brief in Opposition up to 32 pages, and

Defendants may file a Reply Brief up to 16 pages. While the Court grants the Motion, the

Parties are advised to heed Shakespeare’s admonition that “brevity is the soul of wit” as they

prepare their briefs. William Shakespeare, The Tragedy of Hamlet, Prince of Denmark, act 2, sc.

2.

       IT IS SO ORDERED, this 10th day of December, 2020.

                                             s/ Sheryl H. Lipman
                                             SHERYL H. LIPMAN
                                             UNITED STATES DISTRICT JUDGE
